DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/13/2021 has been entered.   Upon entering the submission, claim 1 is amended.  Claims 11-13 are cancelled.  Claims 1-10, and 14-20 are pending.  
Response to RCE Submission
Claim rejection under 35 U.S.C. §112(b)
Applicants’ amendment and argument over claims 1-10, and 14-20 have been considered.  Applicants’ amendment obviates the rejection.  The rejection is hereby withdrawn.
The rejection of claims 11-13 is moot, because the claims have been cancelled. 


In terms of claims 11 and 12, the claims are indefinite.  According to claim 11, one or more units ~N-R3-N~ may be present as either one of the rings 
    PNG
    media_image1.png
    78
    147
    media_image1.png
    Greyscale
 and/or 
    PNG
    media_image2.png
    110
    133
    media_image2.png
    Greyscale
. It is not clear the unit “~N-R3-N~” fits in the starting material 
    PNG
    media_image3.png
    187
    268
    media_image3.png
    Greyscale
 or the product 
    PNG
    media_image4.png
    96
    270
    media_image4.png
    Greyscale
.  One ordinary skilled in the art (i.e. an organic chemist) R3-N~” ring 
    PNG
    media_image1.png
    78
    147
    media_image1.png
    Greyscale
 does not fit in the starting material 
    PNG
    media_image3.png
    187
    268
    media_image3.png
    Greyscale
, and the “~N-R3-N~” ring  
    PNG
    media_image2.png
    110
    133
    media_image2.png
    Greyscale
 does not fit in the product 
    PNG
    media_image4.png
    96
    270
    media_image4.png
    Greyscale
.  Therefore, the rejection of claims 11-12 are maintained.

Applicants cancelled the rejected claim 13.  The rejection is moot. 

Obviousness-type double patenting rejection
 
Applicants stated that they are willing to file the appropriate terminal disclaimers over the TD rejections when the claims are otherwise allowed, see the REMARS filed on 04/13/2021.  However, no TDs have been filed.   The ODP rejections are maintained.

	The following rejection is necessitated by the amendment filed on 04/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, and 14-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, amended claim 1 contains the phrase “wherein one or more units ~N-R3-N~ cyclic alkyleneurea is present as 
    PNG
    media_image5.png
    58
    108
    media_image5.png
    Greyscale
and/or wherein one or more units ~N-R3-N~ in the corresponding alkyleneamine is present as 
    PNG
    media_image6.png
    88
    99
    media_image6.png
    Greyscale
”.  However, said phrase is not correctly presented because “cyclic alkyleneurea” should be present as 
    PNG
    media_image6.png
    88
    99
    media_image6.png
    Greyscale
, and “alkyleneamine” should be present as 
    PNG
    media_image5.png
    58
    108
    media_image5.png
    Greyscale
, instead.  Therefore, said phrase is suggested to be replaced with “wherein one or more units ~N-R3-N~ in the cyclic alkyleneurea is present as 
    PNG
    media_image6.png
    88
    99
    media_image6.png
    Greyscale
and wherein one or more units ~N-R3-N~ in the corresponding alkyleneamine is present as 
    PNG
    media_image5.png
    58
    108
    media_image5.png
    Greyscale
”.   Claims 2-10, and 14-20 depending on rejected claim 1 are rejected accordingly.


Conclusions
Claims 1-10, and 14-20 are rejected.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731